DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HASEGAWA (US Patent Application Publication 20190052003 A1).
As per claim 1, HASEGAWA teaches a connector (1 and 2), comprising: a board-side housing 21 to be installed on a circuit board (see paragraph [0007]); and a mating housing 100 to be connected to the board-side housing 21, wherein: the board-side housing 21 includes front and back walls (along 31A-C) facing each other in a front-back direction (along 62), left and right walls facing each other in a lateral direction and an accommodation chamber 33 arranged between the front and back walls (along 31A-C) and between the left and right walls and open upward, and the mating housing 100 includes protruding portions exposed above the board-side housing 21 and protruding toward both front and back sides beyond the front and back walls (along 31A-C) with the mating housing 100 accommodated in the accommodation chamber 33.
As per claim 2, HASEGAWA teaches a connector (1 and 2), wherein a plurality of the accommodation chambers 33 are arranged side by side in the lateral direction in the board-side housing 21.
As per claim 3, HASEGAWA teaches a connector (1 and 2), wherein: board-side terminals are mounted into the board-side housing 21, the board-side terminal includes a board connecting portion 30 to be connected on the circuit board (see paragraph [0007]), the board connecting portions 30 are exposed below the board-side housing 21 and arranged to project toward the both front and back sides beyond the front and back walls (along 31A-C), and the protruding portions are arranged to cover the board connecting portions 30 from above with the mating housing 100 accommodated in the accommodation chamber 33.
As per claim 4, HASEGAWA teaches a connector (1 and 2), wherein the left and right walls include a board-side lock portion 62 and the mating housing 100 includes a mating lock portion 142 to be locked to the board-side lock portion 62 on a side surface facing the left or right wall (31A-B) with the mating housing 100 accommodated in the accommodation chamber 33.
As per claim 5, HASEGAWA teaches a connector (1 and 2), wherein a fixing member 60 for fixing the board-side housing 21 to the circuit board (see paragraph [0007]) is mounted on the left or right wall (31A-B) and arranged at a position overlapping the board-side lock portion 62 in the front-back direction (along 62).
As per claim 6, HASEGAWA teaches a connector (1 and 2), wherein the board-side lock portion 62 is provided on an inner surface (along inner portion of 31A-C) facing the accommodation chamber 33 and the fixing member 60 is mounted on an outer surface (along outer portion of 31A-C) opposite to the inner surface (along inner portion of 31A-C), out of the inner and outer surfaces (along outer portion of 31A-C) of the left or right wall (31A-B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831